United States Court of Appeals
                     For the First Circuit

No. 05-2657

                       GLOBAL NAPS, INC.,

                     Plaintiff, Appellant,

                               v.

    VERIZON NEW ENGLAND, INC., d/b/a Verizon Massachusetts;
   MASSACHUSETTS DEPARTMENT OF TELECOMMUNICATIONS AND ENERGY;
       PAUL B. VASINGTON, in his capacity as Commissioner;
         JAMES CONNELLY, in his capacity as Commissioner;
       W. ROBERT KEATING, in his capacity as Commissioner;
      DEIRDRE K. MANNING, in her capacity as Commissioner;
   EUGENE J. SULLIVAN, JR., in his capacity as Commissioner,

                     Defendants, Appellees.




                        ERRATA SHEET

     The opinion of this court, issued April 11, 2006,
should be amended as follows:

     On page 3, line 6: Add "Verizon alleges" between
"amount" and "Global"